Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/20/2021 (containing the entry to Non-Patent Literature citation number 23 to the ExoCarta website) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because this citation lacks a publication date.  It has been placed in the application file, but the information referred to therein (in NPL citation number 23) has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Amendments
The Amendment filed 9/17/2021 has been entered. Claims 1-13 and 15-28 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 5/18/2021. 

Claim Objections
Claim 28 is objected to because of the following informalities:  Lines 1-2 of claim 28 recite “cells to be administered to a subject,” but “a subject” was already introduced in claim 25, from which claim 28 depends. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “cells to be administered to [[a]] the subject,”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 15, 17-19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0264086 to Ingle, in further view of “Intrarenal Delivery of Mesenchymal Stem Cells and Endothelial Progenitor Cells Attenuates Hypertensive Cardiomyopathy in Experimental Renovascular Hypertension” to Eirin et al. (hereinafter Eirin et al.).
Regarding claim 1, Ingle discloses a method of treating a subject suffering from heart disease (hypertension, heart attacks, heart failure, arterial aneurysms, paragraph 9 or congestive heart failure, paragraph 8 of Ingle; and paragraph 9 of Ingle expressly discusses how hypertension is a chronic medical condition in which the blood pressure is elevated. “Persistent hypertension is a significant risk factor associated with a variety of adverse medical conditions, including heart attacks, heart failure, arterial aneurysms, and strokes” (paragraph 9 of Ingle) – The Examiner notes that by applicant’s own admission/definition, heart attacks/myocardial infarction and heart failure are both types of myocardial injury (see Applicant’s specification at paragraph 170)) in need thereof (abstract), wherein the method comprises attenuating (renal sympathetic nerve activity modification and termination, see abstract; by attenuation, paragraph 166) at least one nerve (sympathetic nerve; abstract) of the renal artery (renal artery; abstract) of the subject (using various denervation therapy elements may be employed, including a cryotherapy arrangement, a drug eluting arrangement, an RF ablation arrangement, an ultrasonic ablation catheter, a laser ablation catheter, a microwave ablation catheter, or a combination of these therapy elements; abstract, paragraph 11 and paragraphs 66-70 and 166). 
Ingle further discloses that agents can be administered to a target treatment area of the vessel by way of treatment catheter 210; paragraphs 66 and 70) and use in the treatment of hypertension (paragraph 9), but fails to explicitly disclose wherein said method further comprises administering to the subject a therapeutically effective amount of cells.
Eirin et al. is in the field of the cardioprotective effects of mesenchymal stem cells (MSCs) when delivered into the stenotic kidney (Pg. 2042, Col. 1, Para. 2) and teaches administering to a subject a therapeutically effective amount of cells (normal and RVH (renalvascular hypertension) pigs were either untreated, or treated with a single infusion of autologous EPCs or MSCs, Pg. 2043, Col. 1, Para. 4; intrarenal delivery of both EPCs and MSCs conferred cardioprotection in chronic experimental RVH, Pg. 2050, Col. 1, Para. 1), and that intrarenal delivery of either EPCs or MSCs can improve myocardial injury that is due to hypertension (Pg. 2047, Col. 1, beginning of Discussion section of Eirin et al.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Ingle to further comprise the therapeutically administered cells of Eirin. The motivation would have been to provide an improved method for the treatment of hypertension (abstract of Eirin et al. and Pg. 2042, Col. 1, Para. 2 of Eirin et al.) because intrarenal delivery of either EPCs or MSCs can improve myocardial injury that is due to hypertension (Pg. 2047, Col. 1, beginning of Discussion section of Eirin et al.).
The modified method of Ingle and Eirin et al. will hereinafter be referred to as the modified method of Ingle and Eirin et al. 
Regarding claim 2, Ingle discloses a method for improving cardiac function of a subject suffering from heart disease (hypertension, heart attacks, heart failure, arterial aneurysms, paragraph 9 or congestive heart failure, paragraph 8 of Ingle; and paragraph 9 of Ingle expressly discusses how hypertension is a chronic medical condition in which the blood pressure is elevated. “Persistent hypertension is a significant risk factor associated with a variety of adverse medical conditions, including heart attacks, heart failure, arterial aneurysms, and strokes” (paragraph 9 of Ingle) – The Examiner notes that by applicant’s own admission/definition, heart attacks/myocardial infarction and heart failure are both types of myocardial injury (see Applicant’s specification at paragraph 170)), the method comprising ablating (renal sympathetic nerve activity modification and termination; see abstract, paragraph 11) at least one nerve (sympathetic nerve, abstract) of the renal artery (renal artery; abstract) (using various denervation therapy elements may be employed, including a cryotherapy arrangement, a drug eluting arrangement, an RF ablation arrangement, an ultrasonic ablation catheter, a laser ablation catheter, a microwave ablation catheter, or a combination of these therapy elements; abstract, paragraph 11 and paragraphs 66-70). 
Ingle further discloses that agents can be administered to a target treatment area of the vessel by way of treatment catheter 210; paragraphs 66 and 70) and use in the treatment of hypertension (paragraph 9), but fails to explicitly disclose wherein said method further comprises administering to the subject a therapeutically effective amount of cells.
Eirin et al. is in the field of the cardioprotective effects of mesenchymal stem cells (MSCs) when delivered into the stenotic kidney (Pg. 2042, Col. 1, Para. 2) and teaches administering to a subject a therapeutically effective amount of cells (normal and RVH (renalvascular hypertension) pigs were either untreated, or treated with a single infusion of autologous EPCs or MSCs, Pg. 2043, Col. 1, Para. 4; intrarenal delivery of both EPCs and MSCs conferred cardioprotection in chronic experimental RVH, Pg. 2050, Col. 1, Para. 1), and that intrarenal delivery of either EPCs or MSCs can improve myocardial injury that is due to hypertension (Pg. 2047, Col. 1, beginning of Discussion section of Eirin et al.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Ingle to further comprise the therapeutically administered cells of Eirin et al.. The motivation would have been to provide an improved method for the treatment of hypertension (abstract of Eirin et al. and Pg. 2042, Col. 1, Para. 2 of Eirin et al.) because intrarenal delivery of either EPCs or MSCs can improve myocardial injury that is due to hypertension (Pg. 2047, Col. 1, beginning of Discussion section of Eirin et al.).
Regarding claim 3, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 1, and Ingle further teaches that the method comprises attenuating (renal sympathetic nerve activity modification and termination; see abstract; by attenuation, see paragraph 166) the activity of the sympathetic nervous system (sympathetic nerve, abstract) of the subject (using various denervation therapy elements may be employed, including a cryotherapy arrangement, a drug eluting arrangement, an RF ablation arrangement, an ultrasonic ablation catheter, a laser ablation catheter, a microwave ablation catheter, or a combination of these therapy elements; abstract, paragraph 11 and paragraphs 66-70 and 166), and, as discussed above with reference to claim 1 from which claim 3 depends, Eirin et al. is in the field of the cardioprotective effects of mesenchymal stem cells (MSCs) when delivered into the stenotic kidney (Pg. 2042, Col. 1, Para. 2) and teaches administering to a subject a therapeutically effective amount of cells (normal and RVH (renalvascular hypertension) pigs were either untreated, or treated with a single infusion of autologous EPCs or MSCs, Pg. 2043, Col. 1, Para. 4; intrarenal delivery of both EPCs and MSCs conferred cardioprotection in chronic experimental RVH, Pg. 2050, Col. 1, Para. 1; and that intrarenal delivery of either EPCs or MSCs can improve myocardial injury that is due to hypertension (Pg. 2047, Col. 1, beginning of Discussion section of Eirin et al.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Ingle to further comprise the therapeutically administered cells of Eirin et al. The motivation would have been to provide an improved method for the treatment of hypertension (Pg. 2042, Col. 1, Para. 2 of Eirin et al.) because intrarenal delivery of either EPCs or MSCs can improve myocardial injury that is due to hypertension (Pg. 2047, Col. 1, beginning of Discussion section of Eirin et al.).
Regarding claim 4, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 3, and Ingle further teaches wherein attenuating comprises renal denervation (abstract and paragraph 166).
Regarding claim 6, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 1, and Ingle further teaches that the nerve comprises a sympathetic nerve (abstract).
Regarding claim 7, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 1, and Ingle further teaches that attenuating at least one nerve of the renal artery comprises attenuation is of at least one sympathetic nerve of the renal artery (abstract and paragraph 166), and wherein attenuation comprises ablation (abstract and paragraphs 11 and 70), radiofrequency denervation (abstract and paragraphs 11 and 67), ultrasound (abstract and paragraphs 11 and 70), chemical ablation (abstract and paragraphs 11, 66 and 68), or a combination thereof (abstract and paragraph 70).
Regarding claim 8, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 1, but Ingle and Eirin et al. do not expressly indicate an order in which administering of the cells occurs prior to or subsequent to nerve ablation. 
However, Ingle expressly teaches that combinations of disparate denervation therapies may provide for improved therapy outcomes with reduced tissue trauma when compared to renal denervation approaches that employ one type of denervation therapy (paragraph 70) and Eirin et al. expressly teaches that the administration of cells provides an improved method for the treatment of hypertension (Pg. 2042, Col. 1, Para. 2 of Eirin et al.) and that intrarenal delivery of either EPCs or MSCs can improve myocardial injury that is due to hypertension (Pg. 2047, Col. 1, beginning of Discussion section of Eirin et al.).
As such, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention, for said method to further comprise administering of the cells to occur prior to or subsequent to nerve ablation. The motivation would have been to conduct said method with using both of said administering of the cells and said nerve ablation techniques (paragraph 70 of Ingle and Pg. 2042, Col. 1, Para. 2 of Eirin et al.) because intrarenal delivery of either EPCs or MSCs can improve myocardial injury that is due to hypertension (Pg. 2047, Col. 1, beginning of Discussion section of Eirin et al.).
Regarding claim 9, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 1, and Ingle further teaches that agents can be administered to a target treatment area of the vessel by way of treatment catheter 210; paragraphs 66 and 70) and use in the treatment of hypertension (paragraph 9), but Ingle fails to explicitly disclose wherein the cells are administered intravenously, intraarterially, or any combination thereof.
Eirin et al. is in the field of the cardioprotective effects of mesenchymal stem cells (MSCs) when delivered into the stenotic kidney (Pg. 2042, Col. 1, Para. 2) and teaches wherein cells are administered intravenously, intraarterially, or any combination thereof (EPCs or MSCs were injected slowly through a balloon catheter placed in the renal artery proximal to the stenosis, Pg. 2044, Col. 1, Para. 1).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Ingle to further comprise the intravenously, intraarterially administered cells of Eirin et al. The motivation would have been to provide an effective route for said administration, as within an improved method for the treatment of hypertension (Pg. 2042, Col. 1, Para. 2 of Eirin et al.) because intrarenal delivery of either EPCs or MSCs can improve myocardial injury that is due to hypertension (Pg. 2047, Col. 1, beginning of Discussion section of Eirin et al.).
Regarding claim 10, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 1, and Ingle further teaches that agents can be administered to a target treatment area of the vessel by way of treatment catheter 210; paragraphs 66 and 70) and use in the treatment of hypertension (paragraph 9), but Ingle fails to explicitly disclose wherein the cells are autologous cells.
Eirin et al. is in the field of the cardioprotective effects of mesenchymal stem cells (MSCs) when delivered into the stenotic kidney (Pg. 2042, Col. 1, Para. 2) and teaches wherein cells are autologous cells (normal and RVH (renalvascular hypertension) pigs were either untreated, or treated with a single infusion of autologous EPCs or MSCs, Pg. 2043, Col. 1, Para. 4). 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the present invention to modify the method of Ingle to further comprise the autologous cells of Eirin et al. The motivation would have been to provide an effective source for said cells, as within an improved method for the treatment of hypertension (Pg. 2042, Col. 1, Para. 2 of Eirin et al.) because intrarenal delivery of either EPCs or MSCs can improve myocardial injury that is due to hypertension (Pg. 2047, Col. 1, beginning of Discussion section of Eirin et al.).
Regarding claim 11, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 1, and Ingle further teaches that agents can be administered to a target treatment area of the vessel by way of treatment catheter 210; paragraphs 66 and 70) and use in the treatment of hypertension (paragraph 9), but Ingle fails to explicitly disclose wherein the cells are stem cells.
Eirin et al. is in the field of the cardioprotective effects of mesenchymal stem cells (MSCs) when delivered into the stenotic kidney (Pg. 2042, Col. 1, Para. 2) and teaches wherein the cells are stem cells (intrarenal delivery of both EPCs and MSCs conferred cardioprotection in chronic experimental RVH, Pg. 2050, Col. 1, Para. 1) and intrarenal delivery of either EPCs or MSCs can improve myocardial injury that is due to hypertension (Pg. 2047, Col. 1, beginning of Discussion section of Eirin et al.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Ingle to further comprise the stem cells of Eirin et al. The motivation would have been to provide an effective source for said cells, as within an improved method for the treatment of hypertension (Pg. 2042, Col. 1, Para. 2 of Eirin et al.) because intrarenal delivery of either EPCs or MSCs can improve myocardial injury that is due to hypertension (Pg. 2047, Col. 1, beginning of Discussion section of Eirin et al.).
Regarding claim 13, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 11. Since claim 11 recites limitations which are in the alternative (i.e., use the disjunctive term “or”) and at least one of the limitations of claim 11 is rendered obvious by the modified method of Ingle and Eirin et al., as discussed above concerning claim 11, the Examiner is of the position that the limitations of claim 13, which is directed to a limitation that only further limits one of the alternative limitations recited in claim 11, is not necessarily required by claim 11.  As such, the Examiner is of the position that since claim 11 is rendered obvious by the modified method of Ingle and Eirin et al., claim 13 is also rendered obvious in view of the modified method of Ingle and Eirin et al., since claim 13 only further limits one alternative recitation from claim 11, i.e., that the stem cell-derived releasing factors are microRNAs, exosomes, nucleotides, lipids, short peptides, proteins, or any combination thereof.
Regarding claim 12, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 1, and Ingle further teaches that agents can be administered to a target treatment area of the vessel by way of treatment catheter 210; paragraphs 66 and 70) and use in the treatment of hypertension (paragraph 9), but Ingle to explicitly disclose wherein the cells are mesenchymal cells, endothelial cells, or any combination thereof.
Eirin et al. is in the field of the cardioprotective effects of mesenchymal stem cells (MSCs) when delivered into the stenotic kidney (Pg. 2042, Col. 1, Para. 2) and teaches wherein cells are mesenchymal cells, endothelial cells, or any combination thereof (normal and RVH (renalvascular hypertension) pigs were either untreated, or treated with a single infusion of autologous EPCs or MSCs, Pg. 2043, Col. 1, Para. 4) and that intrarenal delivery of either EPCs or MSCs can improve myocardial injury that is due to hypertension (Pg. 2047, Col. 1, beginning of Discussion section of Eirin et al.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Ingle to further comprise the mesenchymal and/or endothelial cells of Eirin et al. The motivation would have been to provide an effective source for said cells, as within an improved method for the treatment of hypertension (Pg. 2042, Col. 1, Para. 2 of Eirin et al.) because intrarenal delivery of either EPCs or MSCs can improve myocardial injury that is due to hypertension (Pg. 2047, Col. 1, beginning of Discussion section of Eirin et al.).
Regarding claim 15, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 1, and Ingle and Eirin et al. further teaches that the heart disease comprises a myocardial injury, myocardial infarction (heart attack; paragraph 9 of Ingle; and by applicant’s own admission/definition in the specification at paragraph 170, heart attack/myocardial infarction is a myocardial injury), heart failure (heart failure; paragraph 9 of Ingle; and by applicant’s own admission/definition in the specification at paragraph 170, heart failure is a myocardial injury), a congenital heart defect, a structural heart disease, an inflammation-mediated heart disease, hypertension-induced heart failure (heart attacks, arterial aneurysms, strokes are all hypertension induced heart failures; paragraph 9 of Ingle; but also see Pg. 2047, Col. 1, beginning of Discussion section of Eirin et al. discussing how intrarenal delivery of either EPCs or MSCs can improve myocardial injury that is due to hypertension), or any combination thereof. 
Regarding claims 17-18, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 15. Since claim 15 recites limitations which are in the alternative (i.e., use the disjunctive term “or”) and at least one of the limitations of claim 15 is rendered obvious by the modified method of Ingle and Eirin et al., as discussed above concerning claim 15, the Examiner is of the position that the limitations of claim 17, which is directed to a limitation that only further limits one of the alternative limitations recited in claim 15, is not necessarily required by claim 15. Similarly the limitations of claim 18, which depend from claim 17, are directed to a limitation that only further limits one of the alternative limitations recited in claim 15, is not necessarily required by claim 15.  As such, the Examiner is of the position that since claim 15 is rendered obvious by the modified method of Ingle and Eirin et al. (particularly since Ingle teaches the limitation of the heart disease comprises hypertension-induced heart failure) claims 17-18 is also rendered obvious in view of the modified method of Ingle and Eirin et al., since claims 17-18 only further limits one alternative recitation from claim 15 (i.e., that the heart failure is metabolic-syndrome induced, artificially induced from a composition administered to a subject, naturally occurring, or a combination thereof in claim 17, and that the composition comprises an anti-cancer agent in claim 18).
Regarding claim 24, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 15. Since claim 15 recites limitations which are in the alternative (i.e., use the disjunctive term “or”) and at least one of the limitations of claim 15 is rendered obvious by the modified method of Ingle and Eirin et al., as discussed above concerning claim 15, the Examiner is of the position that the limitations of claim 24, which is directed to a limitation that only further limits one of the alternative limitations recited in claim 15, is not necessarily required by claim 15.  As such, the Examiner is of the position that since claim 15 is rendered obvious by the modified method of Ingle and Eirin et al., claim 24 is also rendered obvious in view of the modified method of Ingle and Eirin et al., since claim 24 only further limits one alternative recitation from claim 15, i.e., that the myocardial injury results from heart failure, myocardial infarction, ischemia/reperfusion, or a combination thereof.
Regarding claim 19, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 1, and Ingle further teaches the step of measuring cardiac function of the subject (paragraph 74 teaches using sensors to measure impedance, which is a means by which cardiac function can be measured).

Claims 5, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle, in further view of Eirin et al., as evidenced by “Anterior-Posterior Impedance Cardiography: A New Approach to Accurate, Non-Invasive Monitoring of Cardiac Function” to Babbs.
Regarding claim 5, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 3, and Ingle further teaches that attenuating is measured by heart rate (paragraph 74 teaches using sensors to measure impedance, which is a means by which cardiac function, and specifically heart rate, can be measured), as evidenced by Babbs. 
Babbs teaches that impedance measurements are indicative of heart pump function (page 53 fist col., first incomplete paragraph “In this sense the impedance cardiogram promises to reveal meaningful information about effectiveness of the heart as a pump on a beat-by-beat basis…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that that the impedance measured by the sensors in the modified method of Ingle and Eirin et al. comprises measuring heart pump function, as evidenced by Babbs, since an impedance signal is related to changes in the size and composition of blood containing structures within the chest and since It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that that the impedance measured by the sensors in the modified method of Ingle and Eirin et al. comprises measuring heart pump function, and specifically left ventricular ejection fraction, as evidenced by Babbs, since an impedance signal is related to changes in the size and composition of blood containing structures within the chest (page 52, second column, last paragraph – page 53, first column, first incomplete paragraph). 
Regarding claim 20, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 19, but neither Ingle nor Eirin et al. expressly states that the cardiac function comprises left ventricular ejection fraction, left ventricular diastolic function, or a combination thereof. 
Babbs teaches that impedance measurements are indicative of heart pump function (page 53 fist col., first incomplete paragraph “In this sense the impedance cardiogram promises to reveal meaningful information about effectiveness of the heart as a pump on a beat-by-beat basis…”), and specifically that impedance measurements are indicative left ventricular ejection fraction (page 53, first column, first full paragraph “The early laboratory studies of Kubicek in anesthetized dogs (Kubicek et al. 1967) suggested that the impedance cardiogram provides a measure of left ventricular function, but the exact mechanism generating the fall in impedance during ventricular ejection has remained elusive”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that that the impedance measured by the sensors in the modified method of Ingle and Eirin et al. comprises measuring heart pump function, and specifically left ventricular ejection fraction, as evidenced by Babbs, since an impedance signal is related to changes in the size and composition of blood containing structures within the chest (page 52, second column, last paragraph – page 53, first column, first incomplete paragraph). 
The modified method of Ingle, Eirin et al. as evidenced by Babbs will hereinafter be referred to as the modified method of Ingle, Eirin et al. as evidenced by Babbs.
Regarding claim 22, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 19, but Ingle does not expressly state that impedance is a measure of heart pump function. 
Babbs teaches that impedance measurements are indicative of heart pump function (page 53 fist col., first incomplete paragraph “In this sense the impedance cardiogram promises to reveal meaningful information about effectiveness of the heart as a pump on a beat-by-beat basis…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that that the impedance measured by the sensors in the modified method of Ingle and Eirin et al. comprises measuring heart pump function, as taught by Babbs, since an impedance signal is related to changes in the size and composition of blood containing structures within the chest (page 52, second column, last paragraph – page 53, first column, first incomplete paragraph). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle, in further view of Eirin et al., as evidenced “Ejection Fraction: What Does It Measure?” by Grogan.
Regarding claim 16, the modified method of Ingle and Eirin et al. teaches the claimed invention as discussed above concerning claim 15, and while Ingle does not expressly state that the heart failure comprises heart failure with reduced ejection fraction (HFrEF) or heart failure with preserved ejection fraction (HFpEF), the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the heart failure disclosed by Ingle could be one of heart failure with reduced ejection fraction (HFrEF) or heart failure with preserved ejection fraction (HFpEF), since heart failure is usually categorized as one of only a few limited types of failure such as heart failure with reduced ejection fraction (HFrEF). This is evidenced by Grogan, which teaches that a left ventricle ejection fraction of >55% is considered normal, whereas a left ventricle ejection fraction of <50% is considered reduced (third full paragraph). 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle, in further view of Eirin et al., as evidenced by Babbs, as evidenced “Ejection Fraction: What Does It Measure?” by Grogan.
Regarding claim 21, the modified method of Ingle, Eirin et al. as evidenced by Babbs teaches the claimed invention as discussed above concerning claim 20, and the Examiner is further of the position that it would have been obvious to one of ordinary skill in the art before the effective fling date of the present invention that the modified method of Ingle, Eirin et al. as evidenced by Babbs further teaches of suggests that an increase in the left ventricular ejection fraction indicates an improved cardiac function. This is evidenced by Grogan, which teaches that a left ventricle ejection fraction of >55% is considered normal, whereas a left ventricle ejection fraction of <50% is considered reduced (third full paragraph). Therefore an increase in the left ventricular ejection fraction indicates an improved cardiac function.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle, in further view of Eirin et al., as evidenced by Babbs, in further view of “Ejection Fraction: What Does It Measure?” by Grogan.
Regarding claim 23, the modified method of Ingle, Eirin et al. as evidenced by Babbs teaches the claimed invention as discussed above concerning claim 22, but none of Ingle, Eirin et al. or Babbs expressly teaches measuring the heart pump function by echocardiogram. 
Grogan teaches that echocardiograms are used to measure heart pump function.
It would have been obvious to one of ordinary skill in the art before the effective filing dat of the present invention to have modified the modified method of Ingle, Eirin et al. as evidenced by Babbs to include measuring the heart pump function with an echocardiogram, since this is a known imaging technique commonly used to measure heart pump function (see Grogan). 

Claims 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle, either alone, or in further view of Eirin et al., in further view of U.S. Publication No. 2002/0052621 to Fried et al. 
Regarding claim 25, Ingle discloses a kit comprising, a means for attenuating (renal sympathetic nerve activity modification and termination, see abstract; by attenuation, paragraph 166) or ablating (renal sympathetic nerve activity modification and termination, see abstract; by ablation, see abstract and paragraph 11) at least one nerve (sympathetic nerve; abstract) of the renal artery (sympathetic nerve; abstract) of a subject suffering from heart disease (hypertension, heart attacks, heart failure, arterial aneurysms, paragraph 9 or congestive heart failure, paragraph 8 of Ingle; and paragraph 9 of Ingle expressly discusses how hypertension is a chronic medical condition in which the blood pressure is elevated. “Persistent hypertension is a significant risk factor associated with a variety of adverse medical conditions, including heart attacks, heart failure, arterial aneurysms, and strokes” (paragraph 9 of Ingle) – The Examiner notes that by applicant’s own admission/definition, heart attacks/myocardial infarction and heart failure are both types of myocardial injury (see Applicant’s specification at paragraph 170)); a means for (treatment catheter 210) administering cells to the subject (“administering cells to the subject” is a functional limitation and treatment catheter 210 is fully capable of administering cells to a treatment site of a subject as claimed).
While the Examiner is of the position that Ingle discloses a means for (treatment catheter 210) administering cells to the subject (“administering cells to the subject” is a functional limitation and treatment catheter 210 is fully capable of administering cells to a treatment site of a subject as claimed), the Examiner notes that Ingle does not expressly state that the kit comprises a means that administers cells to the subject. Ingle also does not expressly teach instructions for use thereof.
Eirin et al. is in the field of the cardioprotective effects of mesenchymal stem cells (MSCs) when delivered into the stenotic kidney (Pg. 2042, Col. 1, Para. 2) and teaches administering to a subject a therapeutically effective amount of cells (normal and RVH (renalvascular hypertension) pigs were either untreated, or treated with a single infusion of autologous EPCs or MSCs, Pg. 2043, Col. 1, Para. 4; intrarenal delivery of both EPCs and MSCs conferred cardioprotection in chronic experimental RVH, Pg. 2050, Col. 1, Para. 1) because intrarenal delivery of either EPCs or MSCs can improve myocardial injury that is due to hypertension (Pg. 2047, Col. 1, beginning of Discussion section of Eirin et al.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the kit of Ingle to further comprise the cells to be administered to the subject of Eirin et al. The motivation would have been to provide an improved method for the treatment of hypertension (abstract of Eirin et al. and Pg. 2042, Col. 1, Para. 2 of Eirin et al.) because intrarenal delivery of either EPCs or MSCs can improve myocardial injury that is due to hypertension (Pg. 2047, Col. 1, beginning of Discussion section of Eirin et al.).
The modified kit of Ingle in further view of Eirin et al. will hereinafter be referred to as the modified kit of Ingle and Eirin et al. 
The modified kit of Ingle and Eirin et al. does not expressly teach that the kit includes instructions for use.
Fried et al. teaches that it is common for ablation catheters to be packaged in sterile kits with instructions for use (paragraph 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the kit of Ingle and Eirin et al. to include instructions for use since it is common that such kits include written instructions for use of the device (paragraph 43 of Fried et al.). 
The modified kit of Ingle, Eirin et al. and Fried et al. will hereinafter be referred to as the modified kit of Ingle, Eirin et al. and Fried et al. 
Regarding claim 26, the modified kit of Ingle, Eirin et al. and Fried et al. teaches the claimed invention as discussed above regarding claim 25, and Ingle further teaches that the nerve comprises a sympathetic nerve (abstract). 
Regarding claim 27, the modified kit of Ingle, Eirin et al. and Fried et al. teaches the claimed invention as discussed above regarding claim 25, and Ingle further teaches whein ablating at least one nerve of the renal artery comprises chemical denervation (abstract, paragraph 11 and paragraph 66 and 68), radio frequency denervation (abstract and paragraphs 11 and 67), ultrasound denervation (abstract, paragraphs 11 and 70), or a combination thereof (abstract and paragraph 70).
Regarding claim 28, the modified kit of Ingle, Eirin et al. and Fried et al. teaches the claimed invention as discussed above regarding claim 25, and Eirin et al. further teaches cells to be administered to [[a]] the subject that comprise mesenchymal cells (mesenchymal stem cells MSCs, abstract), endothelial cells (endothelial progenitor cells EPCs, abstract).

Response to Arguments
Applicant’s arguments submitted 9/17/2021 have been considered but are not persuasive.
Applicant argues that the Examiner’s rationale for combining Ingle and Eirin et al. is not sound as the treatment of hypertension is not the same as treating a subject suffering from heart disease, as presently recited. Applicant points specifically to the Examiner’s citation of Eirin et al. as teaching treatment of hypertension (Pg. 2042, Col. 1, paragraph 2). While Applicant is technically correct that hypertension is not the same as heart disease, the Applicant fails to take into consideration 1.) that myocardial injury can be induced by hypertension, and often is (abstract of Eirin et al. and by applicant’s own admission/definition, hypertension-induced heart failure is a form of myocardial injury, see paragraph 170 of the specificaiton), 2.)  Eirin et al. discusses more than just the treatment of hypertension (such as Pg. 2047, Col. 1, beginning of Discussion section expressly states that “This study shows that intrarenal delivery of either EPCs or MSCs can improve myocardial injury in experimental RVH”, and 3). the disclosures of Ingle (such as the disclosure of several heart conditions/diseases listed in paragraphs 8 and 9 of Ingle (hypertension, heart attacks, heart failure, arterial aneurysms, paragraph 9 or congestive heart failure, paragraph 8 of Ingle) (paragraph 9 of Ingle expressly discusses how hypertension is a chronic medical condition in which the blood pressure is elevated. “Persistent hypertension is a significant risk factor associated with a variety of adverse medical conditions, including heart attacks, heart failure, arterial aneurysms, and strokes” (paragraph 9 of Ingle) – The Examiner notes that by applicant’s own admission/definition, heart attacks/myocardial infarction and heart failure are both types of myocardial injury (see Applicant’s specification at paragraph 170); therefore Ingle too teaches that myocardial injury can be induced by hypertension). 
The Examiner reminds Applicant that cited prior art is relevant for all that it contains. See MPEP 2123. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Here, Eirin et al. can be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, which is that the intrarenal delivery of either EPCs or MSCs can improve myocardial injury that is due to hypertension. 
Additionally, Applicant specifically identifies in claim 15 the different types of heart disease which a subject is suffering from, with the Applicant specifically identifying “myocardial injury” as one of the recited forms of heart disease (additional forms of claimed heart disease recited in claim 15 include heart failure, a congenital heart defect, a structural heart disease, an inflammation-mediated heart disease, hypertension-induced heart failure, or any combination thereof. Applicant further provides its own definition of “heart disease” in paragraph 170 of the Specification, which includes myocardial injury and hypertension-induced heart failure as forms of heart disease. 
The Examiner acknowledges that Eirin et al. is directed to treatment of hypertension, but also that Eirin et al. teaches that intrarenal delivery of either EPCs or MSCs can improve myocardial injury that is the result of hypertension. And by applicant’s own admission and definition of “heart disease” in paragraph 170 of the Specification, myocardial injury and hypertension induced heart failure are forms of heart disease. 
As such, the Examiner stands by the combination of Ingel and Eirin et al. 
Next, Applicant argues that there is some sort of teaching away against the combination of Ingle and Eirin et al., but Applicant fails to expressly point to what disclosure in either reference suggests a teaching away from combination. Applicant cites to In re Gurley, "a reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant." In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994). Applicant then explains that “At the filing date of the present application, one of skill in the art understood that sympathetic innervation is critical to stem cell-induced cardiac regeneration” (page 8 of Applicant’s remarks filed 9/17/2021) by relying on Exhibit A, White, I.A., Gordon, J., Balkan, W., and Hare, J.M., Sympathetic Reinnervation is Required for Mammalian Cardiac Regeneration, Circulation Research (2015), Volume 117, Issue 12; as provided in the Information Disclosure Statement filing on August 20, 2021. 
According to MPEP 2145, which discusses In re Gurley, notes that a prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In the present situation, neither Ingle nor Eirini et al. teach or suggest an inferior approach, making the In re Gurley guidance inapplicable. 
Additionally, while Applicant’s citation to White et al. may disclose a contrary teaching to what Ingle and/or Eirin et al. teach, the teachings of White et al. do not render the teachings of Ingle or Eirini et al. less valuable or relevant to the claims. Nor does the mere existence of the White et al. reference sufficient evidence of “teaching away” from the combination of Ingle and Eirin et al. The disclosures of both Ingle and Eirin et al. were available to the public at the filing date of the present invention, and are thus relevant for all they contain, regardless of whether conflicting prior art exists elsewhere. 
Further, Applicant cites to a portion of In re Gurley, noting "a reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant." In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994). Yet there is nothing in either the Ingle reference or the Eirini et al. reference to suggest a teaching away from their potential combination, nor has Applicant cited to any specific evidence in either of these reference as support against their combination. According to MPEP 2145(X)(C)(2), a teaching away needs to be based on what the cited references themselves teach or suggest to one of ordinary skill, rather than what other, non-cited references suggest.  It is improper to combine references where the references teach away from their combination. In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 779 (Fed. Cir. 1983). Applicant’s support for teaching away is found in the White et al. reference, which is not art that has been cited by the Examiner. 
Regarding the remaining arguments directed to the various dependent claims that were rejected based on Ingle, Eirin et al., and a third piece of prior art (or more) (e.g., Babbs, Grogan, and/or Fried et al.), Applicant contends that since claim 1 is allegedly patentable, the dependent claims stand or fall with the arguments presented concerning the Ingle and Eirin et al. references. The Examiner respectfully disagrees for the reasons stated above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783